UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1708


In re: TERRANCE L. JAMES-BEY,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:13-cv-00386-FDW)


Submitted: February 5, 2021                                       Decided: March 4, 2021


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Terrance L. James-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance L. James-Bey petitions for a writ of mandamus, asking this court to order

the district court to take certain actions in his closed civil case. “[M]andamus is a drastic

remedy that must be reserved for extraordinary situations.” In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks and citations omitted). “Courts

provide mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain

the relief [he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the

requested relief; and (3) the court deems the writ ‘appropriate under the circumstances.’”

Id. (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)); see also In re

Moore, 955 F.3d 384, 388 (4th Cir. 2020). The writ of mandamus is not a substitute for

appeal after final judgment. Will v. United States, 389 U.S. 90, 97 (1967); In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). We have reviewed the district court’s

docket and conclude that James-Bey fails to show that he is entitled to the requested relief.

Accordingly, we deny his petition and supplemental petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITION DENIED




                                             2